NO. 12-05-00134-CV
NO. 12-05-00135-CV 
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§

IN RE: MARVIN DEAN GOODSON               §     ORIGINAL PROCEEDING

§





MEMORANDUM OPINION
            Relator Marvin Dean Goodson filed these original proceedings requesting that this Court
dismiss all charges against him because of the alleged delay of the trial court and ineffective
assistance of counsel.  We deny the writs.
            A party seeking mandamus relief must generally bring forward all that is necessary to
establish the claim for relief.  See Tex. R. App. P. 52.  This includes providing an adequate record
to substantiate the allegations contained in the petition for mandamus. Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992).  Without a sufficient record, a party seeking mandamus relief has not
proved any entitlement to the writ.  Id.  Relator’s motion does not comply with rules 52.3 and 52.7
of the Texas Rules of Appellate Procedure.  Therefore, we are unable to determine that he is entitled
to relief.  Accordingly, the petitions for writ of mandamus are denied.

                                                                                                     JAMES T. WORTHEN 
                                                                                                                 Chief Justice

Opinion delivered April 29, 2005.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.


(PUBLISH)